McGuane, J.
This is a petition to establish a report from the Ware District Court. The papers in the case indicate that a restraining and stay away order was issued ex parte on December 10, 1987, that the order was extended on December 14, 1987 to December 28,1987 and on that date after hearing the order was continued until December 9, 1988. The defendant filed a draft report which was disallowed as not conformable to the facts and he then filed with the Appellate Division his petition to establish a report.
The first issue is whether or not this Appellate Division has any jurisdiction in this matter. General Laws Chap. 209A does not provide for any appeals. There is perhaps a vehicle for appeal to the Superior Court under G.L. c. 231, §97. And most recently the Supreme Judicial Court entertained a direct appeal of a G.L. c. 209A matter, under G.L. c. 211, §3. Mazzaro v. Justices of the Southern Essex Division of the District Court and Richard A. Jones, No. 86-429 (Supreme Judicial Court for Suffolk County, December 17, 1986). This was a single justice opinion and direct review under G.L. c. 211, §3 was allowed.
It is obvious that there is neither statutory nor common law basis for appeal to the Appellate Division.
The Court would further volunteer, that on the claim for establishment of a report, no issue of law is raised by the petitioner. The petition argues facts only. Unless a trial judge is arbitrary or capricious, his findings of fact will not be disturbed.
The petition to establish a report, there being no error of law, is dismissed.